DETAILED ACTION
1.	This communication is in response to the Application filed on 6/7/2019. Claims 1-15 are pending and have been examined. 
Claim Rejections - 35 USC § 103
2.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kennewick, et al. (US 20160148610; hereinafter KENNEWICK) in view of Erell, et al. (US 20050273337; hereinafter ERELL).
As per claim 1, KENNEWICK (Title: System and method of providing intent predictions for an utterance prior to a system detection of an end of the utterance) discloses “An electronic device comprising: a microphone for receiving a user voice uttered by a user; and a processor (KENNEWICK, [0039], The user inputs may comprise an auditory input (e.g., received via a microphone); [0034], processor) configured to: 
obtain an utterance intention of a user on the basis of at least one word included in the user voice while the user voice is being input (KENNEWICK, [0039], speech recognition instructions 121, natural language processing instructions 122 .. process one or more user inputs of a user to determine one or more user requests that are intended by the user when the user provided the user inputs), 
[ provide response information ] corresponding to the obtained utterance intention (KENNEWICK, [0010], Upon deciding that one or more of the predicted intents correspond to an intent of the user in speaking the utterance, a response for presentation to the user may be generated using the content related to a user request associated with at least one of the corresponding predicted intents), and 
update the response information while the response information is provided, on the basis of an additional word uttered after the at least one word is input (KENNEWICK, [0005], new predictions and/or updates to prior predictions with regard to the utterance (e.g., prediction of what the user intends to say, prediction of what the user intends to accomplish by speaking the utterance (or portions thereof), etc.) may be performed as additional portions of the utterance are received. User requests may be generated based on the new/updated predictions and/or content related to the user requests may be obtained <read on updated response>).”  
KENNEWICK does not expressly disclose more details of “provide response information ..” However, the limitation is taught by ERELL (Title: Apparatus and method for synthesized audible response to an utterance in speaker-independent voice recognition).  
In the same field of endeavor, ERELL teaches: [0026] “a vocal command thereby causing the system to proceed with or to abandon the corresponding action” and [0027] “Display .. providing a visual indication of a recognized vocal command.” The recitations teach further details of the system response to detected intention. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ERELL in the system taught by KENNEWICK to include mechanisms for providing further responses (such as displaying information or performing actions) to the user once the user’s intention is detected and confirmed.
As per claim 2 (dependent on claim 1), KENNEWICK in view of ERELL further discloses “obtain reliability of a plurality of utterance intentions on the basis of the at least one word input, and based on an utterance intention having reliability equal to or greater than a predetermined value being detected among the plurality of utterance intentions, obtain the detected utterance intention as an utterance intention of the user (KENNEWICK, [0010], A predicted intent may, for example, be determined to correspond to an intent of the user in speaking the utterance responsive to the predicted intent satisfying a certain threshold level of confidence (e.g., satisfying a threshold confidence score) ..).”  
As per claim 3 (dependent on claim 2), KENNEWICK in view of ERELL further discloses “initiate an operation for preparing execution of an application for performing an operation corresponding to an utterance intention having the highest reliability among the plurality of utterance intentions (KENNEWICK, [0010], A predicted intent may, for example, be determined to correspond to an intent of the user in speaking the utterance .. responsive to the predicted intent being selected as the most accurate prediction among a set of predicted intents, etc.; [0071], natural language processing instructions 122 may predict that the user will subsequently follow up with an utterance comprising the “call” action (e.g., “Call [Restaurant Name 1]”); ERELL, [0026], a vocal command thereby causing the system to proceed with or to abandon the corresponding action).”  
As per claim 4 (dependent on claim 2), KENNEWICK in view of ERELL further discloses “a display .. based on an utterance intention having reliability equal to or greater than the predetermined value being detected, control the display to display an execution screen of an application for performing an operation corresponding to- 47 -0503-0394 (OEC/10605/US) English Translationthe detected utterance intention (KENNEWICK, [0010], the predicted intent being selected as the most accurate prediction among a set of predicted intents, etc.; [0071], the user will subsequently follow up with an utterance comprising the “call” action; ERELL, [0027], Display <read on executing screen>  .. .”  
As per claim 5 (dependent on claim 4), KENNEWICK in view of ERELL further discloses “control the display to display a UI inducing the user to utter additional information necessary for performing an operation corresponding to the detected utterance intention (ERELL, [0027], Display .. may provide other indications as required, such as prompting the user to complete a procedure <read on the associated UI for user to input information> and providing a visual indication of a recognized vocal command).”  
As per claim 6 (dependent on claim 2), KENNEWICK in view of ERELL further discloses “a display .. based on the reliability of the plurality of determined utterance intentions being smaller than a predetermined value, control the display to display a list UI including the plurality of obtained utterance intentions (KENNEWICK, [0010], responsive to the predicted intent satisfying a certain threshold level of confidence (e.g., satisfying a threshold confidence score) <read on a ready mechanism to obtain the reliability of the determined intentions. The applicant is requested to clarify the logic/rationale of this design choice>; [0010], a response for presentation to the user may be generated using the content related to a user request associated with at least one of the corresponding predicted intents; ERELL, [0027], Display .. providing a visual indication <read on UI> of a recognized vocal command), and 
based on a user input selecting an utterance intention among the plurality of displayed utterance intentions being input, provide response information corresponding to the selected utterance intention (KENNEWICK, [0008], one or more requests may be generated <read on responses> based on the user's confirmation/selection of a presented set of inferred words <read .”  
As per claim 7 (dependent on claim 1), KENNEWICK in view of ERELL further discloses “based on an utterance intention newly obtained based on the additional word being different from an utterance intention obtained based on the at least one word, update the provided response information such that response information corresponding to the newly determined utterance intention is provided (KENNEWICK, [0005], new predictions and/or updates to prior predictions with regard to the utterance (e.g., prediction of what the user intends to say, prediction of what the user intends to accomplish by speaking the utterance (or portions thereof), etc.) may be performed as additional portions of the utterance are received. User requests may be generated based on the new/updated predictions and/or content related to the user requests may be obtained <read on updated response>; ERELL, [0027], Display .. providing a visual indication of a recognized vocal command <read on response which can be broadly interpreted>).”  
As per claim 8 (dependent on claim 1), KENNEWICK in view of ERELL further discloses “a display .. control the display to display the provided response information (ERELL, [0027], Display .. may provide other indications as required, such as prompting the user to complete a procedure and providing a visual indication of a recognized vocal command <read on response which can be broadly interpreted>).” 
As per claim 9 (dependent on claim 8), KENNEWICK in view of ERELL further discloses “wherein the response information includes a name of an entity and an intention (ERELL, [0027], Display .. may provide other indications as required, such as prompting the 122 may predict that the user will subsequently follow up with an utterance comprising the “call” action (e.g., “Call [Restaurant Name 1]”).”
Claims 10-15 (similar in scope to device claims 1-6) are rejected under the same rationale as applied above for claims 1-6.
Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	1/27/2021